Pjer Curiam.
The principle which ruled Harker v. Whitaker, and which was taken from Pultney v. Warren, is applicable to the circumstances of the present case in all its force. The action is brought against the personal representative of a deceased defendant in ejectment, for mesne profits, which accrued during the pendency of that action; and for such a cause, it was shown in the first of those cases, an action at law cannot be sustained as a substitute for a bill in equity, because, as it was shown in the other, a bill in equity itself, would not lie. Whatever be the right of the plaintiffs in conscience, it is very clear they are without remedy.
Judgment affirmed.